OPINION — AG — QUESTION (1): MAY A BONDSMAN LICENSED DO DO BUSINESS IN OKLAHOMA COUNTY ENTER LINCOLN COUNTY AND POST BOND WITH THE APPROVAL OF A DISTRICT JUDGE WHERE THERE IS ALREADY A BONDSMAN LICENSED TO DO BUSINESS IN LINCOLN COUNTY? — A BAIL BONDSMAN LICENSED TO DO BUSINESS IN OKLAHOMA COUNTY MAY EXECUTE A BAIL BOND IN LINCOLN COUNTY, PROVIDED THE BONDSMAN FROM OKLAHOMA COUNTY HAS THERETOFORE ELECTED LINCOLN COUNTY AS ONE OF THE COUNTIES WITHIN WHICH HE INTENDS TO DO BUSINESS AND HAS RECEIVED A CERTIFICATE FROM THE COMMISSIONER THAT HE MAY DO BUSINESS IN SAID COUNTY, AND PROVIDED FURTHER, THAT THE OKLAHOMA COUNTY BONDSMAN HAD REGISTERED HIS BONDSMAN'S LICENSE IN THE OFFICE OF THE SHERIFF AND THE DISTRICT COURT CLERK OF OKLAHOMA COUNTY AND HAS RECEIVED A CERTIFICATE OF SUCH REGISTRATION. NO APPROVAL OF THE DISTRICT JUDGE IS NECESSARY UNLESS THERE IS NO LICENSED BONDSMAN WITHIN THE COUNTY OR THERE IS NO LICENSED BONDSMAN ACCESSIBLE. QUESTION(2): MAY A BONDSMAN POST A BOND IN A COUNTY WHERE THERE IS NO LICENSED BONDSMAN WITH THE APPROVAL OF THE DISTRICT JUDGE EVEN THOUGH THE BONDSMAN IS NOT CERTIFIED TO DO BUSINESS IN THAT COUNTY? — NEGATIVE. QUESTION(3) WHAT IS MEANT BY THE LANGUAGE, "UPON DETERMINATION OF ANY DISTRICT JUDGE OF SAID COURT HAVING JURISDICTION SHALL ALLOW AND FIX BAIL AS OTHERWISE PROVIDED BY LAW."? — SEE 22 Ohio St. 1961 1101 [22-1101], 22 Ohio St. 1961 1104 [22-1104] 12 Ohio St. 1961 61 [12-61], 12 Ohio St. 1961 62 [12-62] CITE: 59 Ohio St. 1965 Supp., 1303 [59-1303] OPINION NO. 65-475, 59 Ohio St. 1965 Supp., 1320 [59-1320] (CHARLES OWENS)